DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-16, in the reply filed on October 13, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 17-24, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 16, and 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0084792 (hereinafter referred to as Mullee).
Mullee, in the abstract, in [0004], [0015], [0017]-[0020], [0038]-[0040], [0058], [0059], discloses a solution wherein the solution includes ethyl lactate (claimed second organic solvent) and teaches that the organic solvent is a mixture of organic solvents that also includes butyl acetate or cyclopentanone (claimed first organic solvent) and teaches solvents such as aryl ethers and discloses the presence of metal contaminants (impurity metal) in an amount less than 0.1ppb, and discloses Pb, in an amount of less than 1 ppb (see Table I).  Mullee teaches the same claimed mixture of solvents that has the same claimed composition as that recited, and has the same claimed metal contaminant level of Pb and will inherently and necessarily possess the claimed vapor pressure, surface tension, claimed Hansen solubility parameters and low particle count (claims 1-6, 25).  Mullee, in [0039], discloses that the water content in the organic solvent fluid is less than 0.15 % by weight (claim 7).  Mullee, in claims 18-20, and [0038], and [0004], discloses that the organic solvent can be mixture of the organic solvents, and can be used in the claimed manner such as pre-wet (used for cleaning, rinsing) will inherently pre-wet a wafer surface when used as a rinsing solvent fluid (claim 16).

Claim(s) 1-7, 16, and 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2008/0139436 (hereinafter referred to as Reid).
Reid, in [0015]-[0019], [0046], in [0063]-[0068], and [0074], discloses solvent mixture (chemical fluid) that includes at least two or more kinds of organic solvents, and an impurity metal such as lead in the amount of less than 1ppm wherein the organic solvent mixture includes propylene glycol monomethyl ether, dimethyl sulfoxide, N-methyl-2-pyrrolidone, diethyl ether, dimethyl ether, butyrolactone, diethylene glycol monobutyl ether etc.  Reid teaches the same claimed solvent mixture combination that includes the same level of metal impurity level wherein the solvent mixture has the same claimed compositional components and will inherently have the claimed surface tension, Hansen solubility parameters and vapor pressure and the compositional mixture of solvents are the same as that recited and will inherently and necessarily have the same claimed vapor pressure.  Reid teaches the use of the cleaning solvent mixture for cleaning and/or rinsing and has the same claimed compositional components and will inherently pre-wet the surface of the substrate while being used for cleaning/rinsing the substrate (claims 1-6, 16, 25).  Reid, in [0015], discloses that the cleaning formulation can includes water in the claimed amount of greater than 0 % by weight (claim 7).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16, and 25, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2017/0285482 (hereinafter referred to as Tsuchihashi).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Tsuchihashi, in the abstract, and in [0012]-[0022], [0065], [0072]-[0082], discloses an organic processing liquid (chemical liquid) that has a metal content of less than 100ppt (metal includes Pb), and has organic solvent mixtures as the processing liquid and includes cyclohexanone, cyclopentanone ([0594]), dimethylsulfoxide, N-methylpyrrolidone, isoamylacetate ([0016]), dimethyl ether, diethyl ether, anisole ([0082]), and discloses that the solvent mixture has the claimed vapor pressure ([0075]).  Tsuchihashi, as discussed in the preceding sentence has the same claimed organic solvent mixture and discloses the same claimed compositional components and the same claimed metal impurity content and will inherently possess the claimed surface tension and Hansen solubility parameters and the claimed particle count (claims 1-6, 25).  Tsuchihashi, in [0094], discloses that the water content in the organic solvent mixture is less than 10mass% (claim 7).  Tsuchihashi, in [0095], [0124], [0126], and [0127], [0128], discloses organic compounds that have greater than 12 carbon atoms, that can be present in trace amounts in the organic solvent mixture (organic processing liquid) in an amount of less than 1 mass% (includes 10ppb) and will inherently possess the claimed boiling point and CLogP value (claims 8-15).  Tsuchihashi, in [0019], [0047], discloses that the organic processing liquid can be a rinsing liquid or a developer and will inherently cause the substrate surface being treated to be wet (claimed used for pre-wetting) during or prior to completing the rinsing or developing (claim 16). 

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1-16, under 35 U.S.C. 112, and 35 U.S.C. 102(a)(1), made in the previous office action, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-16, and 25.  See paragraph nos. 4, 5, and 7, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 19, 2022.